Citation Nr: 0526731	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to August 
1943.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2005, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

 
REMAND

The record reflects that the veteran was afforded a VA 
neurological examination in January 2005.  While the examiner 
provided an opinion regarding the etiology of the veteran's 
current left hemi-facial spasm and right parasella 
meningioma, the opinion is inadequate for adjudication 
purposes because the examiner stated that neither of the 
disorders is "likely to be associated" with the veteran's 
service head injury.  In this regard, the Board notes that 
the veteran is entitled to prevail unless the preponderance 
of the evidence is against the claim.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The claims folders should be returned 
to the examiner who conducted the January 
2005 VA examination.  The examiner should 
be requested to prepare an addendum in 
which he indicates whether it is at least 
as likely as not (50 percent or better 
probability) with respect to the 
veteran's left hemi-facial spasm and 
right parasellar meningioma that the 
disorder is etiologically related to the 
veteran's active military service.  The 
rationale for each opinion expressed must 
also be provided. 

2.  If the examiner who conducted the 
January 2005 examination is unavailable 
or unable to provide the information 
requested above, the RO or the AMC should 
make arrangements for the claims folders 
to be reviewed by another physician with 
appropriate expertise, who should be 
requested to provide the required 
opinions with supporting rationale.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

